PER CURIAM
Defendant was convicted of three counts of first-degree theft (Counts 1, 2, and 3) and one count of attempted theft. In a separate case, defendant was convicted of second-degree theft. At a consolidated sentencing hearing, the trial court imposed consecutive durational departure sentences on Counts 1, 2, and 3. The court imposed the sentences to be served consecutively to one another and consecutively to the sentence imposed on defendant’s separate second-degree theft conviction. Defendant advances an unpreserved challenge to the trial court’s authority to order that the sentences be served consecutively in the absence of findings of fact by the jury. In light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), the trial court did not err.
Affirmed.